ON PETITION FOR REHEARING
PER CURIAM.
The appellees, in a timely filed petition for rehearing, have correctly pointed out that this court in its opinion failed to discuss the existence or non-existence of probable cause for the initiation of the criminal prosecution.1 We have held that there are genuine issues of material fact for trial. We adhere to that holding.
It is true that upon undisputed facts the question of probable cause may be a question of law. See Concord Shopping Center Inc. v. Litowitz, Fla.App.1966, 183 So.2d 562. In the instant case, the facts upon which the appellees claim the existence of probable cause for the institution of the criminal prosecution are disputed facts susceptible to conflicting interpretations. The question on this appeal as it relates to the defense of probable cause is whether or not the defendants conclusively demonstrated upon the facts without genuine issue that reasonable men must say that there was probable cause. We hold that the facts did create such an issue. Compare Williams v. Confidential Credit Corporation, Fla.App.1959, 114 So.2d 718.
Therefore the petition is granted for the discussion of the issue presented and we adhere to the opinion and decision previously filed.
It is so ordered.

. Perhaps we were misled by appellees’ statement of the point involved, which is: “As a matter of law, neither Northeast nor Hutcheson caused the initiation or continuation of criminal proceedings against the plaintiff.”